511 F.2d 527
75-1 USTC  P 13,062
ESTATE of Norma S. BRADLEY, Deceased, et al., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 74--2135.
United States Court of Appeals,Sixth Circuit.
March 12, 1975.

1
Appeal from United States Tax Court.


2
Joseph L. Arnold, Lexington, Ky., for appellant.


3
Scott P. Crampton, Gilbert E. Andrews, Asst. Attys. Gen., Loring W. Post, Michael J. Roach, Louis A. Bradbury, Tax Div., Dept. of Justice, Washington, D.C., Meade Whitaker, Chief Counsel, Internal Revenue Service, Washington, D.C., for appellee.


4
Before McCREE and LIVELY, Circuit Judges, and HERMANSDORFER,* District Judge.ORDER


5
The appeal from the decision of the United States Tax Court entered March 21, 1974 having come on to be heard upon the briefs and record on appeal, and upon oral argument, upon consideration, it is ORDERED that the decision be, and it hereby is, AFFIRMED for the reasons set forth in the Memorandum Findings of Fact and Opinion of the United States Tax Court reported at 33 T.C.M. 70 (1974).



*
 The Honorable H. David Hermansdorfer, United States District Judge for the Eastern District of Kentucky, sitting by designation